UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1783


JOHN JAY HUMPHREY,

                Plaintiff - Appellant,

          v.

COURT CLERK FOR THE US SUPREME COURT,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:13-cv-00634-AJT-TRJ)


Submitted:   October 22, 2013             Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Jay Humphrey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John Jay Humphrey seeks to appeal the district court’s

order denying relief on his complaint filed pursuant to Bivens

v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S.   388   (1971).        We   have    reviewed    the    record       and    find   no

reversible    error.        Accordingly,      we    deny   leave    to    proceed      in

forma pauperis and dismiss the appeal for the reasons stated by

the district court.         Humphrey v. Court Clerk for the US Supreme

Court, No. 1:13-cv-00634-AJT-TRJ (E.D. Va. May 28, 2013).                              We

dispense     with    oral    argument      because        the    facts     and    legal

contentions    are   adequately         presented    in    the   materials        before

this court and argument would not aid the decisional process.



                                                                               DISMISSED




                                          2